835 F.2d 878
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ronald L. JORDAN, Plaintiff-Appellant,v.Jerry SHERMAN, Defendant-Appellee.
No. 86-2159.
United States Court of Appeals, Sixth Circuit.
Dec. 7, 1987.

Before MERRITT and ALAN E. NORRIS, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.
PER CURIAM.


1
Plaintiff-Appellant Ronald L. Jordan is a Michigan state prisoner who is incarcerated at Marquette Branch Prison.  In February of 1983, Jordan was issued a misconduct ticket charging him with disobeying a direct order and with the assault and battery of a prison guard.  Defendant-Appellee Jerry Sherman, who is a hearing officer in the Hearings Division of the Michigan Department of Corrections, see MCLA Secs. 791.251-.255, presided over Jordan's disciplinary hearing.  Sherman found Jordan guilty of the charges and assessed penalties.


2
Jordan thereafter petitioned the Circuit Court of Marquette County to review the hearing officer's decision, as is his right under MCLA Sec. 791.255.  The state court reversed defendant Sherman's decision, finding that Sherman violated various statutory procedural safeguards required in prison disciplinary hearings.  See MCLA Sec. 791.252.


3
Not satisfied with the state court judgment, Jordan instituted this civil rights action under 42 U.S.C. Sec. 1983 seeking damages.  Defendant Sherman moved the district court to dismiss the complaint on the ground of absolute immunity.  The district court granted the motion and dismissed the suit.  Jordan timely appealed.


4
The judgment is affirmed for the reasons stated in the district court's opinion.